Exhibit 10.12 AMENDMENT TO PROMISSORY NOTE AND SECURITY AND PLEDGE AGREEMENT This Amendment to Promissory Note and Security and Pledge Agreement (this “Amendment”) is made effective the 25th day of October 2016 (the “Effective Date”) by Zone Technologies, Inc., a Nevada corporation (“Maker”), and HMNY Zone Loan LLC., a Delaware limited liability company (“Payee”). Capitalized terms not defined in this Amendment shall have the definitions set forth in that certain Promissory Note dated September 7, 2016, as described below (the “Note”). R E C I T A L S A.Maker has previously executed the Note in favor of Payee in the Principal amount of Seven Hundred Fifty Thousand Dollars ($750,000), a copy of which is attached hereto as Exhibit A and by this reference incorporated herein. B.To secure repayment of the Note, Maker executed and delivered to Payee that certain Security and Pledge Agreement dated as of September 7, 2016, a copy of which is attached hereto as Exhibit B and by this reference incorporated herein (the “Security Agreement”). C.Maker has requested, and Payee has agreed, to increase the Principal of the Note. NOW, THEREFORE, Maker and Payee, in consideration of their mutual promises contained herein and for other good and valuable consideration, hereby agree to amend the Note as follows: AGREEMENT 1.The Principal of the Note shall be increased to One Million One Hundred and Thirty-Three Thousand Three Hundred and Five Dollars ($1,133,305). 2.The Security and Pledge Agreement is hereby amended so that any reference to the “Note” in the Security Agreement shall mean the Note as amended by this Amendment. 3.This Amendment represents the entire agreement among Maker and Payee as to the subject matter hereof. 4.This Amendment may be executed in any number of original counterparts, each of which shall be deemed an original, but all of which when taken together shall constitute one and the same instrument. The signature pages of any counterpart may be detached therefrom without impairing the legal effect of the signature(s) thereon provided such signature pages are attached to any other counterpart identical thereto. 5.Except as set forth in this Amendment, the Note and the Security Agreement shall remain in full force and effect as originally executed by Maker. MAKER: Zone Technologies, Inc. By: /s/ Theodore Farnsworth Theodore Farnsworth, Chief Executive Officer AGREED TO AND ACCEPTED BY HMNY Zone Loan LLC By: /s/ Narayanan G. Kallingal Narayanan G. Kallingal, President 2 EXHIBIT A Copy of Promissory Note 3 PROMISSORY NOTE September 7, 2016 FOR VALUE RECEIVED, the undersigned, Zone Technologies, Inc., a Nevada corporation (“ Maker ”), promises to pay to the order of HMNY Zone Loan LLC, a Delaware limited liability company (“ Payee ”), the principal sum of Seven Hundred Fifty Thousand Dollars ($750,000) (the “ Principal ”) plus (the “ Interest ”) at such times and in the manner set forth herein. The Principal and Interest are collectively referred to herein as the “ Obligations ”, and all payments thereof shall be payable to Payee in lawful money of the United States of America at Empire State Building, 350 5th Avenue, New York, New York 10118 or wherever otherwise designated in writing from time to time by Payee. All defined terms used in this Note unless otherwise defined herein shall have the meanings ascribed to them in the “Security Agreement” (defined below). All Principal shall be due and payable on the earlier of (i) September 6, 2017 or (ii) the date on which the “Notes” (as defined in that certain Securities Purchase Agreement, dated as of September 7, 2016 by and among the Parent and the buyers named therein as purchasers of the Notes) become due and payable as a result of the acceleration of the payment obligation under such Notes; provided however prior to accelerating the Notes, Maker shall be given five (5) days prior notice and the right to cure any default under the Notes. All Principal outstanding from time to time hereunder shall accrue Interest until paid in full at a rate per annum equal to six percent (6%), calculated on the basis of a year of 360 days. All accrued Interest shall be payable (i) monthly in arrears, commencing on the date which is fifteen (15) days after the date on which the Merger is effected or the Merger is abandoned pursuant to the Merger Agreement, (ii) on the day of each subsequent month, which numerically corresponds to the first day on which interest is due and payable, and (iii) on the date the Principal is paid. In the event Parent or Zone Acquisition, Inc. shall be liable to make any payment to Borrower pursuant to Section 6.2 or 6.3 of the Merger Agreement, such amount due Borrower at the election of the Borrower shall be applied as a credit against the amounts due under this Note. This Note is secured by that certain Security and Pledge Agreement, dated as of September 7, 2016 by and between Maker and Payee (“ Security Agreement ”). Upon the occurrence of an Event of Default Maker shall within one (1) Business Day give to Payee written notice thereof, which notice shall be delivered in accordance with Section 9 of the Security Agreement. Upon the occurrence of an Event of Default, Payee, may declare all of the Obligations to be immediately due and payable. Maker may prepay from time to time all or any portion of the then outstanding Principal without premium or penalty of any kind or nature. Any accrued Interest on the portion of the Principal which is prepaid shall be paid concurrently with such Principal payment. No provision of this Note shall be deemed to establish or require the payment of Interest at a rate in excess of the maximum rate permitted by applicable law. In the event that the Interest required to be paid under this Note exceeds the maximum rate permitted by applicable law, the Interest required to be paid hereunder shall be automatically reduced to the maximum rate permitted by applicable law. In the event any Interest paid exceeds the then applicable legal rate, the excess of such Interest over the maximum amount of interest permitted to be charged shall automatically be deemed to be applied to reduce unpaid costs, if any; then to reduce accrued and unpaid Interest, if any; and then to reduce Principal; the balance of any excess interest remaining after application of the foregoing, if any, shall be refunded to Maker. 4 If any action is taken on this Note, Maker shall pay all cost of collection incurred by Payee, including, without limitation, reasonable attorneys’ fees. All questions concerning the construction, validity, enforcement and interpretation of this Note shall be governed by the internal laws of the State of New York, without giving effect to any choice of law or conflict of law provision or rule (whether of the State of New York or any other jurisdictions) that would cause the application of the laws of any jurisdictions other than the State of New York. Any action to enforce the terms of this Note shall be brought solely in the Federal and state courts located in the State and County of New York. MAKER IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF ANY TRANSACTION CONTEMPLATED HEREBY. [SIGNATURE PAGE FOLLOWS] 5 IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date and year first above written. Zone Technologies, Inc. By: /s/ Theodore Farnsworth Its: CEO 6 EXHIBIT B Copy of Security Agreement 7 SECURITY AND PLEDGE AGREEMENT SECURITY AND PLEDGE AGREEMENT , dated as of September 7, 2016 (this “ Agreement ”), made by HMNY Zone Loan LLC, a Delaware limited liability company and a wholly-owned subsidiary of Helios and Matheson Analytics Inc. (“ Parent ”) with offices located at Empire State Building, 350 5th Avenue, New York, New York 10118 (the “ Lender ”) and Zone Technologies, Inc., a Nevada corporation with offices located at 801 Brickell Avenue, Suite 900, Miami, Florida 33131 (“ Borrower ”). W I T N E S S E T H : WHEREAS, Borrower wishes to obtain a $750,000 loan (the “ Loan ”) from Lender and Lender is willing to make the Loan to Borrower provided Borrower grants to Lender a first priority security interest in and lien upon all of Borrower’s personal property now owned or hereafter acquired to secure the repayment of the Loan and the payment of all interest thereon; WHEREAS, to obtain the Loan Borrower is willing to grant to Lender the above referenced security interest and lien. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Lender to make the Loan to Borrower, Borrower agrees with the Lender as follows: I. Definitions . A.
